Citation Nr: 1825285	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a compensable rating for genital herpes. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970, including service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied higher ratings for PTSD and genital herpes and granted service connection for type II diabetes mellitus with an initial 20 percent rating, effective December 13, 2010.  Jurisdiction currently is with the RO in Montgomery, Alabama.

In March 2017, the Veteran's attorney filed a Motion for Extension of 90 days, but subsequently withdrew the motion in an April 2017 correspondence.   

Following the issuance of the most recent supplemental statement of the case in November 2016, the Veteran submitted pertinent evidence along with a waiver.  

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus is controlled with medication and diet, but does not require regulation of activities.

2.  Resolving all reasonable doubt in the Veteran's favor, PTSD manifests with symptoms that result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood; total impairment has not been shown.

3.  The Veteran's genital herpes affected no areas of the entire body or of the total exposed areas; the disability has not comprised at least 5 percent of the entire body or exposed areas affected, or require the use of systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a compensable rating for genital herpes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Diabetes Mellitus 

The Veteran seeks a higher rating for his service-connected diabetes mellitus, which was assigned an initial 20 percent evaluation, effective December 13, 2010, under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" means the avoidance of strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Medical evidence is required to support this criterion.  Id.  The use of the word "and" indicates that the criteria for a 40 percent rating are conjunctive.  Camacho, 21 Vet. App. at 367-68.  All three criteria must be met to meet the requirements for a 40 percent rating.  Id.  

As pertinent to this appeal, 38 C.F.R. § 4.119, DC 7913, Note (1), states that compensable complications of diabetes are evaluated separately unless used to support a 100 percent rating, and noncompensable complications are considered part of the diabetic process under DC 7913.  

A review of VA and private treatment records showed that the Veteran was placed on a diabetic diet and oral hypoglycemic agent, without regulation of activities, since the initial onset of diabetes mellitus in 2007.  At the August 2011 and July 2016 VA examinations, the examiners noted that the Veteran's diabetes mellitus was managed by restricted diet and controlled with an oral hypoglycemic agent.  The examiners' reports indicated the disease did not require regulation of activities.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The examiner found no additional complications resulting from the diabetes mellitus.  

Upon a review of the record, the Board finds a rating in excess of 20 percent is not warranted.  The Veteran's prescribed treatment for diabetes includes the use of an oral hypoglycemic agent and a restricted diet, thereby meeting the criteria for a 20 percent rating under DC 7913.  The criteria for a higher, 40 percent rating additionally require medical evidence of regulation of activities, which has not been shown.  The evidence also does not show compensable complications of diabetes such that separate, compensable ratings are warranted.  There is no doubt to be resolved; a rating in excess of 20 percent is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913.  There are no additional expressly or reasonably raised issues on the record.

B. PTSD

The Veteran is seeking an increased rating for PTSD, which is currently rated at 30 percent under 38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where objective evidence demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.

After a thorough review of the record, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating is warranted.

The cumulative evidence has shown that the Veteran's PTSD was mostly manifested with symptoms that caused deficiencies in most areas, such as family relations, judgment, thinking, and mood.  The Veteran's PTSD has manifested with symptoms that include, but are not limited to:  mood disturbances, unprovoked irritability, depression and anxiety, panic attacks more than once a week, mild memory impairment, and chronic sleep impairment.  The records and VA examination reports indicated that the Veteran has difficulty with maintaining some family and social relationships.  The record also contains evidence of suicidal ideation.

The evidence showed that historically, the Veteran was easily provoked into anger after separation from service.  In addition to combat stressors, the Veteran encountered two additional stressors post-service:  he shot and killed an intruder in his home around 1987 and he also witnessed a head-on collision of a vehicle into the parked 18-wheeler truck he drove for work, which resulted in the driver's death in 2011.

At a February 2011 VA examination, the Veteran reported heightened anxiety and depression, as he was still trying to process witnessing the motor vehicle accident.  He reported marital problems and a poor relationship with his daughter.  The Veteran maintained good relationships with his two sons, his siblings, and four friends.  The examiner found mild psychosocial functional impairment.  The Veteran presented as clean and appropriately dressed.  He had clear and coherent speech, was oriented to time, person, and place, and had an appropriate affect.  He reported sleeping only 3-4 hours per night and denied homicidal ideation.  The Veteran reported having suicidal thoughts in the past; he denied any active plans or intent to carry them out.  The examiner found his memory to be mildly impaired and that he avoided activities, places, or people that aroused recollections of the trauma.  The examiner also noted that the Veteran was not currently involved in any mental health treatment.  The examiner found he had occupational and social impairment with occasional decrease in work and intermittent periods of inability perform occupational tasks.  A GAF score of 62 was assigned. 

In June 2014, the Veteran submitted a private disability benefits questionnaire (DBQ) by Dr. H-G.  Dr. H-G interviewed the Veteran over the phone.  He found that the Veteran's symptoms caused deficiencies in most areas.  The Veteran reported being socially isolated and withdrawn, remarking, "I hold it all in and deal with it."  He reported symptoms of depressed mood and anxiety, suspiciousness, panic attacks occurring more than once a week or near-continuous panic, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulties in establishing and maintaining effective work and social relationships, and intermittent inability to maintain personal hygiene.  The Veteran also reported being hypervigilant, actively avoiding crowds or having people physically behind him.  The examiner noted he had normal speech flow with appropriate and goal-oriented thought.  Suicidal ideation was noted.

At a July 2016 PTSD VA examination, the Veteran reported maintaining occasional contact with siblings and two friends.  He reported irritability and using a punching bag or going for a long drive or walk if he started being irritable.  The examiner noted similar symptoms reported at the June 2014 private DBQ of:  depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, and mild memory loss.  The examiner found he had occupational and social impairment with occasional decrease in work and intermittent periods of inability perform occupational tasks.  The Veteran appeared with good grooming and hygiene with logical and goal-oriented thoughts and normal speech.  His affect was dysphoric.  Occasional suicidal ideation was reported.

VA treatment records in 2016 showed the Veteran participating in group therapy successfully.  During this time, he denied suicidal or homicidal ideation.

An October 2016 PTSD clinical note reported that the Veteran was able to maintain relationships with his friends.  He appeared appropriately groomed with euthymic mood and congruent to mood affect.  Speech was normal in rate and tone.  He denied suicidal and homicidal ideations, as well as denied delusions and hallucinations.  He was oriented to person, place, and time.

The Veteran submitted another private DBQ in March 2017 by Dr. W.  Like the June 2014 private DBQ, Dr. W. also found the Veteran's symptoms caused deficiencies in most areas.  Similar symptoms were noted.  The Veteran reported becoming more anti-social and continuing being hypervigilant and easily startled in crowded situations.  He had remained single and was unable to sustain a healthy intimate relationship.  He was able to maintain good hygiene and perform daily living activities.  Suicide ideation was noted.

Because the symptoms of the Veteran's PTSD are consistent with occupational and social impairment with deficiencies in most areas, as determined by VA and private examiners who conducted comprehensive assessments, reasonable doubt as to the severity of the Veteran's disability is resolved in his favor.  The Veteran has competently and credibly reported that his symptoms include depression, irritability, increased social isolation, panic attacks more than once a week or near-continuous panic attacks, chronic sleep impairment, and mild memory loss.  Significantly, the private and VA examinations all reflect that the Veteran reported suicidal ideation.  The Board also is mindful that the United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.")  Taken as a whole and resolving reasonable doubt in the Veteran's favor, his symptoms more nearly approximate the 70 percent criteria.  Accordingly, a higher rating is warranted.

A 100 percent rating for PTSD is not warranted at any time during the appeal period.  Throughout the appeal period, the Veteran denied homicidal ideations.  He has always been oriented to person, time, and place.  He is able to maintain a few social and family relationships, despite his increasing difficulties with social withdrawal and interpersonal relationships.  He has been consistently noted to maintain good hygiene and appropriately groomed at the in-person private and VA examinations.  Therefore, the record persuasively established that his symptoms have not manifested with such severity and/or frequency to have caused total occupational and social impairment.  In sum, a rating of 70 percent, and no higher, is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  There are no additional expressly or reasonably raised issues on the record.

C. Genital Herpes

Service connection for genital herpes was granted in an October 2005 rating decision.  A noncompensable rating was assigned, effective July 30, 2001 under 38 C.F.R. § 4.118, DC 7899-7806 (2017).  

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2017).

For the reasons stated below, the Board finds that a compensable rating is not warranted.

Since December 13, 2009, a review of VA treatment records show no medications were prescribed for herpes.

At a January 2011 VA examination, the examiner noted a history of genital herpes, with the last outbreak occurring one month prior.  He was not currently using any medications to treat the condition.  The examiner found two small 2 millimeter hypopigmented lesions, without scarring, disfigurement, or deformation of the genitalia.

At a July 2016 VA examination, the examiner noted the Veteran was treated with an anti-viral medication in the past 12 months for less than 6 weeks.  The Veteran refused a physical examination but reported no genital lesions.  The examiner noted that none of the total body area or total exposed body area was affected by the condition.

Given the above, the Board finds that the Veteran's symptoms more nearly approximate the current noncompensable rating.  Throughout the appeal period, the Veteran has not demonstrated that the condition affected at least 5 percent of the total body or the total exposed area - the criteria for the next higher rating.  At most, the evidence showed that a small area of the exposed area was affected and no part of the total body area was affected at any time for this condition.  The evidence also did not reflect use of any intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs during the appeal period.  As such, the Veteran's symptoms more nearly approximated the current noncompensable rating under DC 7806.

The Board has also considered applying other potential diagnostic codes referable to the evaluation of skin disabilities.  However, as the evidence of record fails to demonstrate that the Veteran's condition results in disfigurement of the head, face or neck (DC 7800); manifests with scars at least 12 square inches in size (DC 7801 and DC 7802), or cause any functional impairment (DC 7805.  Thus, he is not entitled to a higher or separate rating under these Codes.  As the preponderance of the evidence is against higher ratings, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings are not warranted.  There are no additional expressly or reasonably raised issues on the record.  


ORDER

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.

Resolving reasonable doubt in the Veteran's favor, a 70 percent rating, and no higher, for PTSD, is granted. 

A compensable rating for genital herpes is denied.


REMAND

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been reasonably raised by the evidence of record in this case.  See April 2017 Brief in Response to 90 Day Letter; see also June 2014 and March 2017 DBQs.

The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability nor informed of the requirements to substantiate such a claim.  Accordingly, the issue is remanded to the AOJ for initial development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a properly completed VA Form 21-8940.

2.  Following any other appropriate development, adjudicate the TDIU claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


